DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- PACKAGE SUBSTRATE AND MANUFACTURING METHOD HAVING A MESH GAS-PERMEABLE STRUCTURE DISPOSED IN THE THROUGH HOLE--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a gas-permeable structure being in the form of a mesh and disposed in the first through hole; a heat conducting component disposed in the second through hole; a first circuit layer disposed on the upper surface of the multilayer circuit structure, covering the upper surface and a top surface of the heat conducting component, and exposing a first side of the gas-permeable structure; a second circuit layer disposed on the lower surface of the multilayer circuit structure, covering the lower surface and a bottom surface of the heat conducting component, and exposing a second side of the gas-permeable structure (claim 1); respectively disposing a gas-permeable structure and a heat conducting component in the first through hole and the second through hole; respectively forming a first circuit layer and a second circuit layer on the upper surface and the lower surface of the multilayer circuit structure, wherein the first circuit layer covers the upper surface and a top surface of the heat conducting component and exposes a first side of the gas-permeable structure, and the second circuit layer covers the lower surface and a bottom surface of the heat conducting component and exposes a second side of the gas-permeable structure (claim 11) while having the characteristics as recited in claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892